  Case: 2:20-cv-02477-ALM-EPD Doc #: 1 Filed: 05/18/20 Page: 1 of 8 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT, OHIO
                                 EASTERN DIVISION

 CECILIA BABARSKY                                     :
 On behalf of herself and All Other
 Similarly Situated Employees of Thai on              :
 High, LLC dba Nida’s Thai on High                        CASE NO. 2:20-cv-2477
                                                      :
                Plaintiffs                                JUDGE ______________________
                                                      :
         vs.                                              COMPLAINT FOR UNPAID WAGES
                                                      :   AND OVERTIME
 THAI ON HIGH, LLC
 dba Nida’s Thai on High                              :

 And,                                                 :

 JOHN DOE                                             :
 Name and Address Unknown

                                                      :
                Defendants.
                                                      :

                                              :
        Now come Plaintiff, and for her Complaint against the Defendants listed in the above-

caption state as follows:

                                         INTRODUCTION

        l. This lawsuit involves an employer that is subject to federal, state and local laws

concerning the payment of wages and recordation of hours worked, but which failed to adhere to

any state or federal law regarding the proper documentation, pay or distribution of wages to its

entire workforce. This is a "collective action" instituted by Plaintiff on behalf of herself and other

similarly-situated current and former employees of Defendant, to recover unpaid minimum wages,

overtime compensation, liquidated damages, attorney fees, and costs under the provisions of the

Fair Labor Standards Act of 1938, 29 U.S.C. §216 (b). (FLSA). Plaintiff has consented in writing

                                                  1
   Case: 2:20-cv-02477-ALM-EPD Doc #: 1 Filed: 05/18/20 Page: 2 of 8 PAGEID #: 2




to be a part of this action pursuant to 29 USC §216(b), as evidenced by the signed Consent Form

attached hereto as Exh. A. Plaintiffs seek appropriate monetary, declaratory and injunctive relief

based on Defendant’s willful failure to compensate employees with sufficient minimum wage and

overtime pay as required under the FLSA, the Ohio Minimum Wage Act, O.R.C. Sections 4111.01,

et seq. and Ohio common law. Plaintiffs' allegations as to their own acts are based on personal

knowledge and other allegations are made on information and belief. Collective actions are

substantially similar to class actions, but require individuals to "opt-in" to the litigation. Notice

should be sent to the FLSA Collective as there are numerous individuals working for Defendants

who suffered from the acts alleged herein and who would benefit from the issuance of Court-

supervised notice of this lawsuit with an opportunity to join. Those similarly situation persons who

comprise or make up the FLSA Collective are known to the Defendants and should, upon

information and belief, be identifiable in the records of one or more Defendants.

                                             PARTIES

2. At all times pertinent herein, Plaintiff Ceclia Babarsky is a resident of Columbus, Ohio and

   employed as a server by Defendant THAI ON HIGH, LLC, An Ohio, For-Profit Limited

   Liability Company doing business as Nida’s Thai on High, a restaurant located at 976 N High

   St, Columbus, OH 43201 (hereinafter “Nida’s”), where Plaintiffs and those similarly situated

   are or have been employed and/or where Defendants are located and/or do business.

3. Plaintiff and those similarly situated are all employees within the meaning of Section 3(e) of

   the FLSA, 29 U.S.C. §203(e) and Ohio statutory law R.C. §4111.03(D)(3). Plaintiff was not

   exempt from the minimum wage and overtime requirements imposed by federal and state law,

   as described herein. Plaintiff at all times relevant has been a non-exempt hourly employee of

   Defendants. The wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et seq., and the

                                                 2
   Case: 2:20-cv-02477-ALM-EPD Doc #: 1 Filed: 05/18/20 Page: 3 of 8 PAGEID #: 3




   supporting federal regulations, apply to Defendants and protect Plaintiff. Defendants are

   employers within the meaning of R.C. §4111.03(D)(2).

4. Defendant John Doe is a person, organization, corporation, partnership, company or other entity

   with the capacity to sue or be sued, whose conduct, contributive conduct or participation in a

   conspiracy to commit unlawful conduct legally inculpates it, whether individually, jointly or

   otherwise with Nida’s, and which conduct/participation is similar or substantially similar to that

   of Nida’s. Defendant Doe’s identity is unknown and remains such presently in the exercise of

   reasonable diligence, and Doe’s whereabouts similarly cannot be reasonably ascertained. Upon

   ascertaining the identity, whereabouts and particular facts concerning Doe, this Complaint shall

   be amended.

5. Defendants' unlawful conduct, as described in this complaint, has been willful and intentional.

   Defendant was aware or should have been aware that the practices described herein were

   unlawful. Defendant has not made a good faith effort to comply with the FLSA with respect to

   compensation of Plaintiff or those similarly situated to her.

6. Because Defendants' violations of the FLSA has been willful, a three-year statute of limitations

   applies, pursuant to 29 U.S.C. §§ 201 et seq.

7. Plaintiff brings this action individually and on behalf of similarly situation current and former

   employees of Defendants and pursuant to 29 U.S.C. Section 216(b) as a representative action

   on behalf of the following opt-in class:

                  All current or former employees of Defendants whose work hours
                   were not accurately recorded and properly paid, including but not
                   limited to those whose remuneration for labor consisted primarily of
                   a portion of tips allegedly received for meals and service at Nida’s
                   Thai on High, 976 N High St, Columbus, OH 43201, whose
                   remuneration was paid daily in cash; and, who did not receive

                                                   3
   Case: 2:20-cv-02477-ALM-EPD Doc #: 1 Filed: 05/18/20 Page: 4 of 8 PAGEID #: 4




                   paycheck deposits reflecting for work hours paid in accordance with
                   federal and Ohio minimum wage statutes.

                                     JURISDICTION AND VENUE

8. Jurisdiction over Count I is conferred upon this Court by Section 16 (b) of the FLSA, 29 U.S.C.

   §216(b), and by the provisions of 28 U.S.C. §§ 1331 and/or 1337 relating to any civil action or

   proceeding arising under any Act of Congress regulating commerce.

9. Supplemental jurisdiction over Plaintiffs' claim based on the Ohio Minimum Wage Act claim

   as set forth in Count II and for breach of contract, as set forth in Counts III, respectively, is

   conferred on this Court by the provisions of 28 U.S.C. § 1367.

10.Venue is properly laid in the Southern District of Ohio, Eastern Division, because Defendant is

   engaged in business in Franklin County, Ohio and the claims arose here.

                              FLSA JURISDICTIONAL ALLEGATIONS

11.Plaintiff and those similarly situated are all employees within the meaning of Section 23(e) of

   the FLSA, 29 U.S.C. Section 203(e). Plaintiff is a covered employee within the meaning of the

   FLSA, and Ohio statutory law.

12.Defendant Nida’s is an employer within the meaning of Section 3(d) of the FLSA, 29 U.S.C.

   Section 203(d). In connection with the operation of the restaurant, food, supplies, equipment

   and other goods are shipped to Defendant via interstate commerce. During the respective

   periods of their employment by Defendant, Plaintiff and those similarly situated were engaged

   in handling, selling or otherwise working on goods that were moved in or produced for interstate

   commerce and customers engaged in interstate commerce. By reason of these activities, the

   Plaintiff and those similarly situated, are or were engaged in commerce and in the production

   of goods for commerce, within the meaning of §3 (s) of the FLSA, 29 U.S.C. §203(s). By virtue



                                                 4
   Case: 2:20-cv-02477-ALM-EPD Doc #: 1 Filed: 05/18/20 Page: 5 of 8 PAGEID #: 5




   of its operations, Defendant is an enterprise engaged in commerce or in the production of goods

   for commerce, as defined in §3(s) of the FLSA, 29 U.S.C. §203(s).

13.Defendants are subject to compliance with the overtime requirements and minimum wage

   requirements contained in the federal Fair Labor Standards Act (“FLSA”) and Ohio Revised

   Code § 4111.01, et seq.

14.Upon information and belief, at all relevant times, Defendants employed over four individuals.

15.At all relevant times, Defendants have maintained control, oversight, and direction over

   Plaintiff, including timekeeping, payroll and other employment practices that applied to her.

16.At all times relevant hereto, Defendants were primarily responsible for setting the compensation

   to be paid to employees at Nida’s, including Plaintiff, and for establishing and maintaining the

   company’s payroll policies.

17.Defendants, and each of them, are a covered employer within the meaning of the FLSA, and

   Ohio law, and, at all times relevant, employed Plaintiff.

18.At all relevant times, Plaintiff has been employed by an entity engaged in commerce and/or the

   production or sale of goods for commerce within the meaning of 29 U.S.C. §§ 201 et seq.,

   and/or has been engaged in commerce and/or the production or sale of goods for commerce

   within the meaning of 29 U.S.C. §§ 201 et seq.

19.At all relevant times, Defendants have been, and continue to be, employers engaged in interstate

   commerce and/or in the production of goods for commerce within the meaning of FLSA, 29

   U.S.C. §203. At all relevant times, Defendants have employed "employee[s]," including

   Plaintiff.

COUNT ONE: FAIR LABOR STANDARDS ACT VIOLATIONS

20.Plaintiff realleges each and every allegation set forth above.
                                                  5
   Case: 2:20-cv-02477-ALM-EPD Doc #: 1 Filed: 05/18/20 Page: 6 of 8 PAGEID #: 6




21.Since at least March 2017, Defendant has engaged in a pattern and practice of failing to pay

   employees the statutory minimum wage and of failing to pay required overtime by conduct

   including but not limited to the following:

        (a) Unilaterally deducting for “rules” violations remuneration from the wages and tips

           worked by employees of the Defendant.

        (b) Failing to properly pay any hourly wages

        (c) Running an illegal “tip pool”

        (d) Illegally retaining employees’ tips

        (e) Improperly claiming “tip credit” toward employees’ wages.

        (f) Failing to maintain records of the hours worked by Plaintiff and their other staff at

           Nida’s, as mandated by federal and state law.

22.By the above and other acts and conduct Defendant repeatedly have violated and are now

   violating the provisions of §§3, 6, and/or 5(a)(2) of the FLSA.

23.By the acts and conduct described above Defendant repeatedly has violated and is now violating

   the provisions of 29 U.S.C. §§206 and 215(a)(1) and/or (2).

24.The records concerning the number of hours Plaintiffs were required to work and for which

   Plaintiffs have not been compensated have, upon information and belief, not been kept at all. If

   such records have been kept, they are in the exclusive possession and control of Defendant.

25.The above described pattern and practice of willful systemic violation of the FLSA complained

   of by Plaintiffs have similarly affected other employees so that such employees are common

   and typical to each other.

26.Defendant' s violations have been willful and/or in willful and reckless disregard of Plaintiffs'

   rights and entitle Plaintiffs and all other similarly situated employees to liquidated damages.

                                                  6
   Case: 2:20-cv-02477-ALM-EPD Doc #: 1 Filed: 05/18/20 Page: 7 of 8 PAGEID #: 7




COUNT TWO: VIOLATIONS OF THE OHIO MINIMUM WAGE ACT

27.Plaintiff realleges each and every allegation set forth above.

28.The Ohio Minimum Wage Act ("OMWA) requires an employer to pay each of his employees

   a minimum wage under O.R.C. Section 4111.02(A), which Plaintiff and those similarly situated

   did not receive and for which willfully or recklessly deprivations by Nida’s should be held liable

   for liquidated and punitive damages.

COUNT THREE: BREACH OF CONTRACT - WAGES EARNED AND NOT PAID

29.Plaintiff realleges each and every allegation set forth above.

30.As part of the employment contract between Plaintiff and Defendant, Defendant agreed to pay

   Plaintiffs a specified hourly rate for all hours worked.

31.Plaintiff performed services for Defendant but were not paid for all hours worked.

32.Defendant’s failure to pay Plaintiff for all hours worked constitutes a breach of the employment

   contract.

33.As a result of the Defendant's breach, Plaintiff has suffered damages in the form of unpaid

   wages and are entitled to judgment in the amount of wages earned but not paid by Defendant.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of herself and all those similarly situated respectfully

request that this Court grant them and the class she represents judgment as follows:

        I.     An Order permitting this litigation to proceed as a representative/collective action

and designating this matter as a collective action on behalf of Plaintiff and/or those similarly

situated, with prompt issuance of notice pursuant to 29 USC §216(b) to all those similarly-situated

to Plaintiff apprising them of the pendency of this action and permitting them to opt-in under 29

U.S.C. Section 216(b) to assert timely FLSA claims in this action by filing individual consent

                                                  7
  Case: 2:20-cv-02477-ALM-EPD Doc #: 1 Filed: 05/18/20 Page: 8 of 8 PAGEID #: 8




forms; and permitting leave of court to amend the Complaint to add such persons as parties, along

with any additional claims such parties may have;

          II.     A finding that Plaintiff and the FLSA Collective are non-exempt employees subject

to protection under FLSA;

          III.    Judgment against Defendants in the amounts respectively due Plaintiff and other

similarly situated employees/FLSA Collective of Defendants for minimum wages, tip theft,

improper tip pooling and/or crediting, unpaid wages, liquidated damages, interest, and costs under

the provisions of the Fair Labor Standards Act and the Ohio Minimum Wage Act;

          IV.     An injunction prohibiting Defendant from engaging in future FLSA and OMWA

violations.

          V.      Award to Plaintiffs the costs and reasonable attorney fees for the prosecution of this

action;

          VI.     Award pre-judgment and post-judgment interest on all damages

          VII.    Award to Plaintiffs all damages resulting from Defendant's breach of contract; and

          VIII.   All other and further relief to which she may be entitled and as this Court deems

just and proper, at law and in equity.

                                                 Respectfully submitted,

                                                 s/ Eric B Hershberger
                                                 ERIC B. HERSHBERGER (0055569)
                                                 FAZEEL S. KHAN (0078875)
                                                 Haynes Kessler Myers & Postalakis, Incorporated
                                                 300 W. Wilson Bridge Road, Suite 100
                                                 Worthington, Ohio 43085
                                                 Tel: (614) 764-0681; Fax: (614) 764-0774
                                                 Email: eric@ohiolawyersgroup.com
                                                         fazeel@ohiolawyersgroup.com
                                                 Attorneys for Plaintiff
Date: May 15, 2020

                                                    8
